Citation Nr: 1827591	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depression and post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is a Purple Heart recipient having had active duty service in the U.S. Army from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

The Board's prior remand directed that the Veteran's outstanding VA treatment records from June 2000 to September 2011 be obtained and associated with the Veteran's claims file.  Thereafter, an addendum opinion regarding the etiology of the Veteran's psychiatric disorders was to be obtained.  The Board notes that a new examination and addendum opinion were obtained in August 2015; however, the Veteran's outstanding treatment records were not associated with the Veteran's claims folder until December 2015.  While the examiner indicated she reviewed the Veteran's e-folder, there is no indication that the examiner was privy to the outstanding records associated with the Veteran's file after the examination had taken place.  Moreover, while the examiner diagnosed the Veteran with depressive disorder, the examiner did not reconcile the previous PTSD diagnosis as directed in the previous remand.  Therefore, an addendum opinion is necessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998). 


Further, in his August 2015 examination, the Veteran reported that he retired from working in 2000 or 2001 due to "cervicals," and emotional problems, and was subsequently awarded disability benefits through the Social Security Administration (SSA).  Review of the claim file does not reveal that any attempt has been made to obtain SSA records.  Because Social Security records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C. § 5103A (c)(3); 38 C.F.R. § 3.159 (c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, a remand is necessary in order to determine whether the Veteran is in receipt of SSA disability benefits and, if so, to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and /or private records and associate them with the electronic claims file.  All attempts to fulfill this development should be documented in the claims file.

2.  Obtain complete copies of any determination on a claim for disability benefits for the Veteran from the Social Security Administration (SSA) as well as the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After obtaining and associating any outstanding records in the Veteran's file, obtain an addendum opinion from the August 2015 VA examiner regarding the nature, onset, and etiology of any psychiatric disorder, including major depression and PTSD.

If that individual is no longer employed by VA or is otherwise unavailable, arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo an examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For each acquired psychiatric disorder diagnosed, the examiner should first identify all psychiatric disabilities present during the pendency of the claim.  If the examiner determines that any prior diagnoses are incorrect, he or she should provide an explanation for why the diagnosis was in error.

Then, for each identified psychiatric condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that the identified psychiatric disability is etiologically related to the Veteran's active service.

A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If the examiner determines that he or she is unable to provide the requested opinion without resort to speculation, the examiner must provide a reasoned explanation for such conclusion.

4.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




